MEMORANDUM **
Meilan Lin, a native and citizen of China, petitions for review of the Board of Immigration Appeals’ decision dismissing her appeal from an immigration judge’s denial of her application for withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the agency’s denial on the basis of an adverse credibility finding and will uphold the agency’s decision unless the evidence compels a contrary conclusion. Li v. Ashcroft, 378 F.3d 959, 962 (9th Cir.2004). We deny the petition for review.
Substantial evidence supports the agency’s adverse credibility determination because Lin testified inconsistently about when and whether her parents learned that she became pregnant, and testified *587inconsistently with her asylum application with respect to whether she was kept overnight every night for a week at the family planning office. See Chebchoub v. INS, 257 F.3d 1038, 1043 (9th Cir.2001) (inconsistencies that go to the heart of an applicant’s claim support the agency’s adverse credibility determination). Accordingly, we deny Lin’s withholding of removal claim.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.